Mr. Justice Figuekas
delivered tire opinion of the court.
The order of the judge is set out in the application, and from this it is presumed that it was the intention to avoid dilatory proceedings in order that the mandamus applied for may be immediately decided.
The foreclosure of a mortgage is clearly the question here involved. Compliance with a contract to which there are two perfectly defined parties, the creditor and the debtor, is also involved. The debtor having the right to exercise the actions provided for by article 175 of the Regulations for the Execution of the Mortgage Law, and since in this proceeding it is seen that the judge at chambers cannot make such an order, it is evident that he cannot do so in the initial decision upon that right of the debtor, which is the demand for payment of the amount owed.
For these reasons, and for the similar ones given by the Judge of the District Court of Arecibo acting at chambers, the writ of mandamus will not issue.

Denied.